Order entered October 17, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-01036-CR

                CHRISTOPHER MICHAEL MONTGOMERY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F17-00182-H

                                           ORDER
       Before the Court is the October 13, 2017 request of court reporter Crystal R. Jones for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed within THIRTY DAYS from the date of this order.


                                                     /s/   LANA MYERS
                                                           JUSTICE